Anthony M. Sortino, Esq. Town Attorney, Irondequoit
You have indicated that the City of Rochester and the Town of Irondequoit would like to arrange for the city to transfer jurisdiction over enforcement of traffic regulations on Culver Road to the town. Section20.50 (2) of the Criminal Procedure Law authorizes an offense prosecutable in a local criminal court and committed within 100 yards of any other political subdivision to be prosecuted in either political subdivision. You have indicated that Culver Road in the City of Rochester is within 100 yards of the town but you are concerned as to whether arrests may be made by town law enforcement officers for petty offenses.
A police officer is limited to the geographical area of his employment in executing an arrest warrant, making an arrest without a warrant for a petty offense and in issuing an appearance ticket for a petty offense (Criminal Procedure Law, §§ 1.20 [34-a], 120.50 140.10, 150.20). We believe, however, that town police officers may be granted the necessary jurisdiction to make arrests and execute warrants on Culver Road in relation to petty offenses through an agreement under article 5-G of the General Municipal Law.
Under article 5-G, municipal corporations may agree by contract to perform services jointly or that one municipality will perform services for another (General Municipal Law, § 119-o [1]). It is required that each of the participants in a municipal cooperation agreement have the authority to perform the services independently (id., §§ 119-n [c], 119-o [1]). The city and the town are each authorized to establish their own police department and, in fact, have done so. Thus, under the statute the city and town may enter into a contract whereby the town will enforce traffic laws on Culver Road in the city. The question of jurisdiction of officers and agents of one municipality to perform a service on behalf of another municipality is covered by the municipal cooperation law. The law provides for the extension of appropriate territorial jurisdiction necessary for the undertaking of the cooperation agreement (id., § 119-n [c]).
We conclude that through a municipal cooperation agreement under article 5-G of the General Municipal Law a town may enforce petty offenses for traffic violations on a city road.